DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 24-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 6,921,216 B1, hereinafter “Li”).
Claim 24, Li discloses a method for mechanically connecting a first (16) and a second (10) optical fiber connector (mounted on “glass plate” box 72 in Fig. 6), the first optical fiber connector comprising a first optical fiber having a first bare end (“strip fiber” box 70 in Fig. 6) and comprising a core (18) and a cladding (20) surround the core, the method comprising the steps of:
mechanically cleaving (“cleave fibers” box 26 in Fig. 1) the first bare end to form a first end face of the first bare end; and heat treating the first end face (fire-polish the silica fiber’s cleaved end surface (Col. 6, lines 30-50).
	Claims 25-26, Li implicitly discloses the cladding has a radius of curvature obtained by a heat treatment (electric arc, Col. 1, lines 30-37) of the first end face because the heat treatment would be at a controlled temperature at which the fiber is softened.  The fire-polish treatment would necessarily alter the radius of curvature of the fiber (cladding and core) as optical fibers are provided with radius of curvature by the manufacturer and softening the fiber material would alter this inherent property of the fiber (Col. 5, lines 16-25, and Col. 6, lines 11-18 and lines 30-50).
s 39-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bush et al. (US 2004/0258370 A1, hereinafter “Bush”).
	Bush discloses a device (200) comprising:
	a housing (202) defining a fiber insertion opening for receiving an optical fiber (left and right fiber positioning assemblies 300, 400); and
	an arc treatment station (protected by fusion cover 222) positioned within the housing for treating an un-spliced end of the optical fiber. A stripping station (Para [0066]) is positioned within the housing for stripping a coating from the optical fiber, and a cleaving station (Para [0056]) is positioned within the housing for cleaving the optical fiber after the coating has been stripped from the optical fiber and before the un-spliced end of the optical fiber is treated by the arc treatment station.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Bao et al. (US 2004/0247244 A1, hereinafter “Bao”).
	Li discloses the method of claim 24 and further implicitly discloses the radius of curvature of the core is smaller than the radius of curvature of the cladding since the radius of curvature is measured from the center of the fiber longitudinal axis to the core and to the cladding.  The distance from the center of the fiber longitudinal axis to the core will always be smaller than the distance from the center of the fiber longitudinal axis to the cladding for a SMF.

	Bao teaches the radius of curvature of the core can be varied using polishing techniques ranging from over 12 mm to less than 0.3 mm.  Experiments show that the radius of curvature of the core, in optical filter application, should be adjusted to about 1 mm or less to achieve low loss filter.  Furthermore, Bao teaches the radius of curvature of the core can be adjusted by selecting the final polishing cloth and polishing agent, and by selecting the time and pressure for polishing the fiber end face (Para [0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the radius of curvature of the core to optimally couple the fiber signal for specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  One would be motivated to polish the radius of curvature of the core the range from 0.14 mm. to 4 mm.in high speed application wherein the abutted profile of the end faces support high coupling efficiency.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Hiratani et al (JP-2545231 Y2, hereinafter “Hiratani”).
Li discloses the method of claim 24, however, Li does not teach the core protrudes from the cladding with a protrusion height in the range from 10 to 200 nm.
Hiratani teaches the displacement of the core wherein Fig. 3 of Hiratani shows the core protrusion (or retraction) phenomenon occurs when the operating temperature of the optical fiber base is different with the room temperature (Problem to be Solved).  Hiratani does not explicitly teach the protrusion height is in the range from 10 to 200 nm.  However, since the broad range  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Van Nguyen et al. (US 20020109831 A1, hereinafter “Nguyen”).
Li teaches the method of claim 24, however, Li does not explicitly teach the first optical fiber has an axis and wherein the first end face makes an angle with respect to a plane perpendicular to the axis, and wherein the angle is in the range from 5 to 50 degrees.  Li also does not teach the method further comprising an adapter for connecting the first and said second optical fiber connectors.
Nguyen teaches a fiber cleaved at an angle (Fig. 17F).  Nguyen does not explicitly discloses the angle alpha to be between 5 to 50 degrees, but the angle appears to be between 1 and 45 degrees thus read on the recited range of 5 to 50 degrees.  Nguyen further teaches providing a connector adapter for holding and moving the connector during the various fiber processing operation such as marking, cutting, and aligning (Para [0046]).  It would have been obvious to one having ordinary skill in the art to recognize the teaching of Nguyen would have been modifiable to the method of connecting the first and second optical fiber as disclosed in Li’s disclosure as they are from the same field of endeavor.  One would be motivated to employ angled fiber end facet for coupling to prevent back reflection.  Furthermore, as disclosed by .
Allowable Subject Matter
Claims 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do no teach the method for attaching a connector to the optical fiber by means of a portable tool in the steps as recited in claim 21.  Claims 33-38 are dependent on claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883